Citation Nr: 1814207	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for human immunodeficiency virus (HIV) prior to February 26, 2008.

2. Entitlement to an initial rating in excess of 10 percent for HIV from February 26, 2008 to January 3, 2010.

3. Entitlement to an initial rating in excess of 30 percent for HIV from January 4, 2010.

4. Entitlement to an initial rating in excess 50 percent for generalized anxiety disorder associated with HIV.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 4, 2010.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

With respect to the Veteran's claim for a higher rating for HIV, service connection was established at a noncompensable rating in a December 2007 rating decision. However, in June 2008, the RO came into possession of new and material private treatment records within one year from the initial December 2007 rating decision and the subsequent June 2008 rating decision. See 38 C.F.R. § 3.156(b). Following the receipt of this new evidence, a June 2009 rating decision was issued, and the Veteran then filed a timely notice of disagreement. Thus, this matter is appropriately considered an "initial rating claim" stemming from his original claim for service connection for HIV pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

The Board remanded these matters in May 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued by the RO in November 2017.


FINDINGS OF FACT

1. The Veteran's HIV, prior to February 26, 2008, was not manifested by any of the symptoms necessary for a compensable disability rating including: definite medical symptoms T4 cell counts less than 500, or evidence of depression or memory loss with employment limitations.

2. The Veteran's HIV, from February 26, 2008 to January 3, 2010, was not manifested by any of the symptoms necessary for a disability rating in excess of 10 percent including: constitutional symptoms, refractory constitutional symptoms, diarrhea intermittent or otherwise, pathological weight loss, a T4 cell count less than 200, Hairy Cell Leukoplakia, Oral Candidiasis, opportunistic or recurrent infections, or progressive weight loss.

3. The Veteran's HIV, from January 4, 2010, has not been manifested by any of the symptoms necessary for a disability rating in excess of 30 percent including: refractory constitutional symptoms, diarrhea, and pathological weight loss, or the development of AIDS-related opportunistic infections or neoplasm.

4. The Veteran's generalized anxiety disorder is not manifested by occupational and social impairment with deficiencies in most areas.

5. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to the Veteran's service-connected disabilities.





CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for HIV prior to February 26, 2008, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.88b, Diagnostic Code 6351 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for HIV between February 26, 2008 and January 4, 2010, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.88b, Diagnostic Code 6351 (2017).

3. The criteria for an initial disability rating in excess of 30 percent for HIV from January 4, 2010, have not been met.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1-4.10, 4.88b, Diagnostic Code 6351 (2017).

4. The requirements for a rating in excess of 50 percent for generalized anxiety disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9400 (2017).

5. The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its May 2015 remand directives. The Veteran's treatment records from his incarceration have been associated with the claims file. The Veteran's claim for TDIU was referred to the Director of Compensation and Pension Services for consideration of whether an extraschedular rating on the basis of TDIU was warranted, and a response was received in November 2017. Finally, an SSOC was issued by the RO in November 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(a) HIV

Disability ratings for HIV are assigned pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351.  Under Diagnostic Code 6351, a disability rating of 10 percent is assigned following the development of definite medical symptoms, a T4 cell count of 200 or more and less than 500, and prescription of approved medications, or with evidence of depression or memory loss with employment limitations.  A disability rating of 30 percent is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and the prescription of approved medications or with a T4 cell count less than 200 or Hairy Cell Leukoplakia or Oral Candidiasis.  A disability rating of 60 percent is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss or; following the development of acquired immune deficiency syndrome (AIDS) related opportunistic infection or neoplasm.  A total disability rating is assigned with AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or HIV-related illness with debility and progressive weight loss without remission or few or brief remissions.  38 C.F.R. § 4.88b, Diagnostic Code 6351.

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, notes 1 and 2.

The Veteran was diagnosed with HIV prior to his separation from service in January 1990.

(i) Prior to February 26, 2008

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial compensable rating for HIV during this part of the appeal. For example, the Veteran's records include multiple lab reports that are prior to February 2008 indicating, among other measurements, the Veteran's T4 cell counts. During this time, the Veteran's T4 cell count is not measured below 500.

The Veteran's HIV was consistently described as asymptomatic throughout this time period, and there is no indication, and the Veteran does not contend, that he was hospitalized for HIV. Additionally, prior to his January 2008 to October 2009 incarceration, the Veteran was working full-time in the insurance industry.

The Veteran's medical records prior to February 2008 do indicate that the Veteran was taking Combivir and Serostim. However, taking medication alone is not sufficient for a 10 percent rating as Diagnostic Code 6351 requires medication to be combined with T4 cell counts ranging from 200 to 500 and the development of definite medical symptoms. 

Finally, despite the Veteran's statements indicating that he has suffered from depression, fatigue, and diarrhea ever since his diagnosis, the Veteran did not report depression, fatigue, and diarrhea to treatment providers during this time. The Veteran contends that he did not report these symptoms regularly because as he had been consistently told by treatment providers that they are symptoms he would have to accept as normal, and therefore, repeating them seemed unnecessary. The Veteran's medical treatment records do not indicate depression or diarrhea prior to February 2008, including the private records submitted by the Veteran indicating treatment in the mid-1990s. The Board finds that, though competent, the Veteran's statements are less probative than the contemporaneous medical treatment records, in which the preponderance of the evidence does not indicate a history or depression and intermittent diarrhea prior to February 2008. Especially considering that the Veteran does begin to report these symptoms in subsequent treatment records. Additionally, the Board acknowledges that the Veteran did report anxiety prior to February 2008, but there is no indication that this had impacted his ability to maintain employment at that time as the Veteran was still working in the insurance industry prior to his incarceration, as noted above.

The Veteran is not entitled to a compensable rating prior to February 26, 2008 as the weight of the evidence was against a finding that the Veteran's HIV was asymptomatic, controlled by medication, his T4 cell counts were in excess of 500, and the preponderance of the evidence is against a finding of depression or memory loss with employment limitations. Therefore, the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an initial compensable disability rating for HIV is denied.

(ii) From February 26, 2008 to January 3, 2010

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent during this part of the appeal. As noted above, the Veteran contends that he has had chronic diarrhea, fatigue, and depression since his diagnosis. The Board continues to note that the Veteran's contemporaneous medical records are more probative than the Veteran's competent lay statements, made many years later. 

The Veteran's treatment records from February 26, 2008 to January 3, 2010 are less complete as the Veteran was incarcerated throughout much of this time. However, they do not indicate recurrent constitutional symptoms or chronic diarrhea. Additionally, lab reports measuring the Veteran's T4 cell count on a regular basis do not indicate the Veteran's T4 cell count was measured at less than 200. Finally, medical records do not indicate the Veteran was diagnosed with Hairy Cell Leukoplakia or Oral Candidiasis during this time period.

The Veteran is not entitled to a disability rating in excess of 10 percent, because the weight of the evidence indicates that the Veteran's HIV is currently asymptomatic, controlled by medication, without any complications, infections, or oncologic conditions, and his T4 cell count were not in excess of 200.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an initial disability rating in excess of 10 percent for HIV is denied.

(iii) From January 4, 2010

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for HIV during this part of the appeal. Medical treatment records from January 4, 2010 indicate-and the Veteran has reported-intermittent diarrhea, difficulty concentrating, difficulty sleeping, depression, and fatigue. Additionally, the Veteran has continued treatment through approved medication for his HIV. 

At a VA examination in February 2010, the Veteran reported that he had sinus infections every couple of months. The Veteran also reported depression, diarrhea, and fatigue. The examiner noted that the Veteran's HIV was stable with medications, and there was no evidence of memory loss or depression, though he did note that the Veteran had been diagnosed with anxiety and had been taking medication to treat. The Veteran did not have AIDS and his T4 cell count was 598 and had never been below 200. Finally, the examiner noted that the Veteran's HIV had no effect on his daily activities.

The Veteran was provided another VA examination in November 2013. At this examination, the examiner noted that the Veteran was on continuous approved medication for his HIV, though his HIV was asymptomatic, and there were no opportunistic infections or ontologic conditions. The examiner did note that the Veteran had constitutional symptoms, including diarrhea, and depression. The Veteran's T4 cell count at the time of the examination was 810. The Veteran reported that he had become too fatigued to work as a result of his HIV.

The Veteran is not entitled to a disability rating in excess of 30 percent because the weight of the evidence does not indicate refractory constitutional symptoms, continuous diarrhea, and pathological weight loss. Additionally, the Veteran has not developed an AIDS-related opportunistic infection or neoplasm.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an initial disability rating in excess of 30 percent for HIV is denied.

(iv) Extraschedular

The Veteran contends that his HIV symptoms warrant an extraschedular rating.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The Veteran has reported symptoms related to his HIV including medication, depression, fatigue, diarrhea, difficulty sleeping, difficulty concentrating due to his medication and difficulty sleeping, and recurrent sinus infections.  At his most recent VA examination, after noting the above symptoms, the examiner specifically noted the Veteran had no other complications associated with his HIV. The symtpoms noted by the Veteran in his treatment records and at his VA examinations are contemplated under the rating criteria. As a result, the Board finds the Veteran's HIV is fully addressed by the rating criteria under which it is currently evaluated.

(b) Generalized Anxiety Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including generalized anxiety disorder:

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9400.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Veteran's medical records indicate he began mental health treatment at VA beginning in approximately February 2010 and has sought regular mental health treatment through June 2016. During this time the Veteran reported the following symptoms: irritability, anxiety, headaches, fatigue, isolation behaviors, nervousness, feelings of hopelessness, difficulty sleeping, night sweats, and difficulty concentrating and organizing his thoughts-though he noted that many of these symptoms improved with medication. The Veteran also noted that he was easily aggravated and sometimes felt shaky. Beginning in June 2014, the Veteran began to report panic symptoms including shortness of breath, a racing heart, and feeling as though he was out of control. The Veteran did not endorse homicidal or suicidal ideation, hallucinations or illusions, delusions, paranoia, obsessions, or manic symptoms. The Veteran reported a single partner during this time, and they were married in approximately 2013.

Treatment providers consistently noted the Veteran's appearance and hygiene were appropriate, his thoughts were logical and goal-directed, he was fully oriented, and his memory, judgment, and insight were normal. He was diagnosed with generalized anxiety disorder.

The Veteran was provided a VA examination in June 2010. At this examination, the Veteran reported isolation behaviors, fatigue, difficult sleeping, night sweats, and nightmares. The Veteran reported a history of suicidal ideation and suicide attempts dating back to age 12, but noted he had no current suicidal ideation. He indicated he got along with both of his parents, and continued to have a close relationship with his sister. The Veteran reported that he did not go out or engage in social activities or hobbies often, but he reported that he was able to complete many activities required for daily living, including some cooking.

The examiner noted that the Veteran's symptoms were constant and moderately severe. The examiner noted that the Veteran's speech, concentration, and communication were normal, his hygiene was appropriate, and he was fully oriented-though he did appear anxious. The Veteran's insight, judgment, thinking, and memory were not noted to be impaired. The examiner did not indicate evidence of delusions, hallucinations, or obsessive or compulsive behaviors.

The Veteran's records from the Social Security Administration (SSA) indicate he was granted SSA benefits beginning in April 2012 due to his anxiety and HIV.  SSA records indicate the Veteran exhibited moderate restrictions on activities of daily living, social functioning, and his ability to maintain concentration, persistence, or pace due to these two disabilities. 

A mental health examination conducted in October 2012, which was included in the Veteran's SSA Records from MedTex, indicated that the Veteran reported the following symptoms: verbal altercations when around people regularly, reduction of significant activities, nightmares, difficulty sleeping, and fatigue. The Veteran indicated that his depression began after the death of his partner in 2002 or 2003. The Veteran reported a good relationship with his current partner and a good relationship with his parents, though he did not feel that relationship was strong. The Veteran also reported that he still has friends, but he was no longer as social as he used to be due to the side effects of his HIV medications, specifically his diarrhea. Finally, the Veteran reported that he was interested in a career with computers and had begun an online computer course.

The examiner noted that the Veteran did not endorse suicidal ideation, and he did not display indications of hallucinations or delusions. Additionally, it was noted that the Veteran's hygiene was appropriate, speech and memory were normal, and his thoughts were coherent and goal directed. His concentration, persistence, and pace were all noted to be somewhat slower than normal, but the examiner indicated the Veteran was able to manage his finances. The Veteran was diagnosed with major depressive disorder. 

Another VA examination was conducted in November 2013. The Veteran reported uncontrollable worry, feelings of restlessness, difficulty relaxing, difficulty concentrating, irritability, difficulty sleeping, recurrent and unexpected panic attacks, avoidance behaviors, depressed mood, difficulty enjoying significant activities, fatigue, impaired short-term concentration, and appetite disturbance.  The Veteran reported a good relationship with his father, though his relationship with his mother was difficult. He reported that his relationship with his sister was still good even though they did not talk often. The Veteran was still married, and reported that their relationship was strong. He also reported that he had a couple of good friends, noting that he had cut off relationships with some friends because he did not feel they were true friends. He indicated that he does go out to dinner sometimes, but that he felt it was difficult to be around other people due to his irritability and aggravation with others.

The Veteran was diagnosed with generalized anxiety disorder, panic disorder with agoraphobia, and depressive disorder. The examiner noted that though the Veteran reported many symptoms, only the Veteran's uncontrollable worry, feelings of restlessness, difficulty relaxing and concentrating, irritability, and difficulty sleeping were associated with his anxiety disorder.

Following a review of the relevant evidence of record, the Board concludes the preponderance is against a rating in excess of 50 percent for generalized anxiety disorder as the Veteran's total disability picture, after assessing all of the aforementioned symptomatology, does not rise to the level of occupational and social impairment with deficiencies in most areas. 

The Veteran has been able to maintain a relationship with his family and spouse. The Veteran also endorses having a few friendships, despite letting a few more minor friendships end. Furthermore, the Veteran expressed interest in exploring employment in computers, and he had started online courses in 2010. The Veteran's judgment and insight were consistently reported to be fair or good, despite some mood variations. The Veteran did not endorse suicidal ideation, and was not noted by examiners to engage in obsessional rituals, nor was his speech illogical, obscure or irrelevant.  The Veteran is able to complete activities of daily living, his hygiene was consistently noted to be appropriate, and he was noted to be able to manage his finances. 

The Board acknowledges that the Veteran has not had full-time employment since 2007. However, the Veteran was incarcerated from January 2008 to October 2009, and, as noted in the Veteran's November 2013 VA examination, many of the Veteran's symptoms are associated with panic attacks and depression, not the Veteran's service-connected generalized anxiety. Furthermore, the Veteran has noted on numerous occasions that his fatigue associated with his HIV was one main reason he was unable to continue working, which is not related to his service-connected anxiety disorder.

The Board acknowledges that the Veteran has endorsed some panic symptoms and difficulties working with others, and while these do have some impact on the Veteran's ability to engage in some social and occupational settings, the Board finds that the Veteran's symptoms are not so limiting that they rise to the level required for a rating in excess of 70 percent as the Veteran has been able to maintain some social relationships.

Because the Veteran's symptoms related to his diagnosis of generalized anxiety disorder do not more closely approximate the severity of the symptoms that fall under the 70 percent rating, the Veteran's currently assigned 50 percent rating is proper, and a rating in excess of 50 percent is denied.

IV. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to January 4, 2010, the Veteran was service connected for HIV at a noncompensable rate prior to February 26, 2008, and a 10 percent rate from February 26, 2008 to January 4, 2010. As such, the schedular criteria for TDIU prior to January 4, 2010 have not been met. 

The Veteran's claim was referred to the Director of Compensation Services. In November 2017, the Director denied the initial referral for extraschedular consideration, and as a result, the claim has been returned to the Board for review.

The Veteran completed high school prior to joining the military. During his military service, the Veteran served as a military policeman. Following discharge from service, the Veteran worked as a bartender. The Veteran was self-employed as an insurance agent for 16 years until 2007 when he quit after he was charged with fraud in relation to his work. The Veteran was incarcerated from January 2008 to October 2009 on mail fraud charges.

After the Veteran's incarceration, he returned to working as a bartender, but he had to cut back on his hours because he had difficulty dealing with people and he was aggressive. Since his incarceration, the Veteran reports that he has not continued full-time employment, working only one to two days each week due to fatigue and difficulty concentrating related to his HIV and anxiety.

Other than the Veteran's lay statements indicating he was no longer able to focus and his fatigue prohibited him from obtaining full time employment, the Veteran's claims file, specifically his medical treatment records, does not indicate the Veteran's service-connected HIV was preventing the Veteran from obtaining substantially gainful employment prior to January 4, 2010. The Board finds the Veteran's contemporaneous medical records, which do not indicate that the Veteran's HIV caused significant anxiety, fatigue, or difficulty sleeping until January 4, 2010, to be more probative than the Veteran's lay statements made many years later. 

The Board acknowledges that the Veteran was not employed full-time following his incarceration in October 2009 and January 4, 2010. However, the law distinguishes between unemployment and unemployability. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The Veteran's medical records during this time do not indicate severe symptoms associated with HIV that would prohibit the Veteran from obtaining employment. Rather, the Veteran's symptoms according to his medical treatment records were mild and transient. Additionally, the Veteran's full-time employment was terminated for reasons unrelated to his service-connected HIV.

Given the above, the Board finds that the Veteran's claim for a TDIU rating is denied.

ORDER

Entitlement to an initial compensable rating for human immunodeficiency virus (HIV) prior to February 26, 2008 is denied.

Entitlement to an initial rating in excess of 10 percent for HIV from February 26, 2008 to January 3, 2010 is denied.

Entitlement to an initial rating in excess of 30 percent for HIV from January 4, 2010 is denied.

Entitlement to an initial rating in excess 50 percent for generalized anxiety disorder, associated with HIV, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 4, 2010 is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


